Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered July 31, 2003, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him, as a second felony offender, to a term of 10 years, unanimously affirmed.
Since defendant did not move to withdraw his plea and since there is nothing in his plea allocution that would cast doubt on his guilt or the voluntariness of his plea, the court was under no obligation to conduct a sua sponte inquiry into a possible affirmative defense suggested by a comment made in a written statement that defendant submitted at sentencing (see People v Toxey, 86 NY2d 725 [1995]; People v Hernandez, 3 AD3d 348 [2004], lv denied 2 NY3d 741 [2004]).
To the extent the present record permits review, it establishes that defendant received effective assistance of counsel (see People v Ford, 86 NY2d 397, 404 [1995]). Concur—Buckley, EJ., Nardelli, Andrias, Saxe and Lerner, JJ.